ORDER
The Disciplinary Review Board on October 20,1995, having filed with the Court its decision concluding that RICHARD K. SILBERBERG of SPRINGFIELD, who was admitted to the bar of this State in 1970,.should be suspended from the practice of law for a period of two years for witnessing and notarizing at a real estate closing the “signature” of a person whom respondent knew to be deceased and for providing two false written statements to the ethics authorities regarding the circumstances leading to the execution of the documents, in violation of RPC 8.4(b) and (c) and RPC 8.1(b), and good cause appearing;
It is ORDERED that RICHARD K. SILBERBERG is hereby suspended from the practice of law for a period of two years and until the further Order of the Court, effective July 1, 1996; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.